Citation Nr: 0845154	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness in the right lower extremity (a right  lower 
extremity disability), to include as secondary to a service-
connected degenerative disc disease lumbar spine with spinal 
stenosis (low back disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a January 2008 rating decision, the RO implied that a 
claim for an increase in the initial rating for a low back 
disorder was before the Board.  This is incorrect.  The 
January 2008 decision is the first decision to address the 
veteran's low back disability as service-connected.  The 
record is absent for a notice of disagreement with that 
decision.  Hence, no appeal of that rating decision has been 
initiated and no issue addressed for the first time in that 
decision is before the Board at this time.  38 U.S.C.A. 
§ 7105(a).  

In the veteran's June 2005 substantive appeal, he requested a 
hearing before a member of the Board.  In August 2005, he 
withdrew that request.  

In June 2008, the Board remanded this matter to the RO via 
the Appeals Management Center in Washington DC. to address 
due process concerns and to afford the veteran a VA 
examination and obtain a medical opinion.  Those actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDING OF FACT

The veteran's right lower extremity neurologic symptoms 
result from polyneuropathy which was not caused or aggravated 
by his service connected low back disability, did not have 
onset during active service, did not manifest within one year 
of separation from active service, and is not otherwise 
related to his active service.  

CONCLUSION OF LAW

The criteria for service connection for a neurologic 
disability of the veteran's right lower extremity have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from a neurological 
disorder in his right lower extremity as a result of his 
service-connected low back disorder, or, alternatively, as a 
direct result of active military service.  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service-connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2007).  

38 C.F.R. § 3.310 was revised during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/ or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.  The only part of the regulation 
that affects the outcome of this decision (and the RO's 
decision) is subsection (a).  That subsection was left 
unchanged by the revision.  Therefore, an analysis of whether 
retroactive effect is to be given to the revised version is 
not necessary.  

The amendment left unaffected subsections (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but redesignated as subsection (c) in the revised version.  
The revision consisted of a new subsection (b) which states 
in full:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service-
connected disability.  In this case, the evidence establishes 
that there has been no such increase in severity.  Therefore, 
the Board does not reach application of that portion of 38 
C.F.R. § 3.310 that was revised.  As the revision does not 
affect the outcome of this decision, there is no reason to 
determine which version is applied.  Subsection (a) is the 
only provision of 38 C.F.R. §3.310 for application and that 
subsection is identical in both versions.  In short, the 
subsection of 38 C.F.R. § 3.310 applicable to this case was 
not revised during the course of this appeal.  

In a January 2008 rating decision, service connection was 
established for degenerative disc disease lumbar spine with 
spinal stenosis and for left lower extremity numbness 
associated with this lumbar spine disability.  The issue 
before the Board can be viewed as two sub-issues.  First, 
whether the veteran has a neurological disability of his 
right lower extremity rather than simply back pain radiated 
to his right lower extremity.  The important distinction 
being that if the pain is radiated pain, the pain is a 
symptom of his service-connected low back disability and 
already addressed by his evaluation for that disability.  
Significantly, the rating schedule for disabilities of the 
spine states that the General Rating Formula for Diseases and 
Injuries of the Spine applies with or without symptoms such 
as pain whether or not the pain radiates.  See 38 C.F.R. 
§ 4.71a.  

Secondly, if the veteran does have a neurological disability 
of his right lower extremity, whether that disability was 
caused or aggravated by his service-connected low back 
disability or, alternatively, had onset during service or 
manifested within one year of separation from service.  

Service treatment records are absent for any reports of 
numbness, reduced reflexes, abnormal sensation, or any other 
neurologic symptoms, of the veteran's right lower extremity.  
In March 1978, the veteran reported recurrent pain and 
discomfort in both legs.  This was found to be the result of 
varicose veins, not a neurological disorder.  Service 
connection for right leg varicose veins has already been 
established.  

A May 1981 service treatment note documents the veteran's 
report of low back pain with pain that radiated toward the 
right side, of one week duration.  Medical personnel assessed 
musculoskeletal pain and referred the veteran for evaluation 
by a medical officer.  In a June 1981 treatment note, a 
medical officer reported that the veteran had no change in 
bowel habits or urination, had tenderness in the right 
posterior thorax, was negative straight leg raising, and had 
two plus reflexes at both knees and ankles.  In other words, 
no neurologic abnormalities were found.  This is evidence 
that the veteran had no neurological deficit in his right 
lower extremity at this time.  

A January 1990 retirement report of medical examination 
documents normal examinations of the veteran's lower 
extremities, feet, and neurologic system.  In an associated 
report of medical history, the veteran indicated that he did 
not then have nor had ever had neuritis, foot trouble, or 
paralysis.  

This report provides evidence against the veteran's claim 
because the report tends to show that the veteran had no 
right lower extremity neurologic disorder or symptoms of a 
right lower extremity disorder at the time of separation from 
active service.  This is evidence that the veteran's current 
left lower extremity neurological disability did not have 
onset during active service.  

There are no reports of right lower extremity neurologic 
disorder or symptoms of a right lower extremity disorder 
within one year of the veteran's separation from active 
service.  Therefore, the presumptive provisions for chronic 
disease are not for application.  

Post-service, September 1991 treatment notes from Sheppard 
Air Force Base (AFB) medical facilities contain a report of 
occasional pain in the veteran's hips.  In June 1992, he 
reported low back pain radiating into his right hip but had 
normal reflexes of four plus, was negative for bowel or 
bladder dysfunction and negative for straight leg raising.  
This is not evidence of a neurologic disability of the 
veteran's right lower extremity, but only evidence that he 
had low back pain that radiated.  

In October 1994 the veteran reported right side low back pain 
and sciatica.  March 1995 notes document chronic low back 
pain but that the veteran denied numbness, weakness, or loss 
of sensation in his legs.  Objectively, he had no sciatica at 
that time.  August 1997 notes document hip pain that changed 
hips at times and periodic low back pain that radiated down 
his legs.  

Although the 1994 note reported sciatica, it is unclear, 
given the remainder of the evidence from this period, which 
documents mainly radiated pain, rather than radiculopathy, 
that the veteran had any right side neurological symptoms of 
his sciatic nerve rather than simply pain radiated from his 
back into his hips and legs.  Taken as a whole, evidence from 
this period of time is too equivocal to be termed favorable 
or unfavorable to the veteran's claim, although the evidence 
shows mostly pain radiated from the veteran's low back rather 
than a neurological disorder of the veteran's right lower 
extremity.  

June 2002 notes from Sheppard AFB medical facilities document 
the veteran's report of left lower extremity pain worse than 
right with no numbness.  He also reported that his low back 
pain radiated into his legs.  Notes from September 2002 
report that the veteran had diminished sensation to pinprick, 
left versus right, two plus reflexes at both ankles and 
knees, and was negative for straight leg raising.  In 
November 2000, he complained of right foot numbness, in April 
2003 of pain in his right hip and leg.  

Treatment notes from "M.W.", M.D. of Clinics of North Texas 
begin in 2002 and continue until June 2007.  Dr. M.W. 
initially diagnosed the veteran with lumbar radiculopathy 
with underlying degenerative disc disease.  He noted in 
August 2002 a plan to treat the veteran with epidural steroid 
injections and narcotic pain relievers.  Notes from October 
2002 report that the veteran underwent a series of three 
epidural steroid injections with four days of relief.  The 
October 2002 notes also recorded the veteran's report of 
numbness of his feet.  

From 2002 through 2004, notes from both Sheppard AFB medical 
facilities and from the Clinics of North Texas more often 
report left leg numbness and pain, and pain radiating into 
the left leg, than right leg symptoms.  These notes are of 
limited probative value as the notes either vague as to which 
leg is affected or refer to symptoms of the veteran's left 
leg rather than of his right leg.  

In May 2007, the veteran underwent a VA examination of his 
spine.  He reported back pain radiating into his legs.  He 
also informed the examiner that he had undergone an 
electromyography study (EMG) in March 2006 which had 
aggravated sciatica, bilaterally.  Bilateral patellar 
reflexes were two plus and achilles reflexes were absent.  
This examination report contains no discussion regarding 
lower extremity neurologic symptoms.  As such, the report is 
not probative of whether the veteran had a right lower 
extremity neurologic disorder.

Received by VA in June 2007 were three reports rendered by 
non-VA practitioners and facilities.  

A report of an MRI of the veteran's spine, conducted in 
January 2005 at Sheppard AFB, lists an impression of 
degenerative changes at L3-4 and L4-5 causing mid central 
canal stenosis and neural foraminal narrowing and minimal L5-
S1 mild disc bulge causing mild left neural foraminal 
narrowing.  

In a February 2006 report of neurosurgical evaluation, 
"P.L.G.", M.D. recorded the veteran's chief complaint as 
low back pain which radiated into both buttocks and thighs.  
The veteran reported numbness in the bottom of his left foot 
and occasionally left greater than right groin pain.  

After examination and review of the MRI, this physician 
stated an impression of low back and bilateral lower 
extremity discomfort secondary to a herniated nucleus 
pulposus at L3-4 and L4-5.  This physician also referred the 
veteran to Dr. "J.L." for an electromyography study (EMG) 
to aid in determining whether the veteran's left foot 
numbness was radiculopathy.  

Also received by VA in June 2007, was a report of an 
electromyography study (EMG) and a nerve conduction study of 
nerves in both lower extremities, conducted by "J.L.", M.D. 
of North Texas Neurology Associates in March 2006.  This 
report included an impression of "[c]hronic lumbar 
radiculopathy involving the left nerve root.  There is no 
evidence for peripheral neuropathy, compressive neuropathy or 
myopathic process."  

These three reports are evidence against the veteran's claim 
because the evidence tends to show that the veteran's lumbar 
disc disease affected his left lower extremity rather than 
his right lower extremity.  Dr. J.L. and Dr. P.L.G. were 
concerned with the veteran's low back symptoms and his left 
lower extremity symptoms not right lower extremity symptoms.  
This is evidence that there was no significant clinical 
evidence of right lower extremity symptoms.  The negative 
diagnostic test findings of right lower extremity 
radiculopathy is particularly compelling evidence because of 
the objective nature of the evidence.  Taken together, these 
reports are evidence against the veteran's claim because the 
reports tend to show that the veteran had no right lower 
extremity radiculopathy related to his low back disorder.  

In November 2007, the veteran underwent a VA examination of 
his spine which included a physical examination as well as a 
review by the examiner of the veteran's claims file.  
Neurological examination found the veteran to have reduction 
in pinprick, temperature, and vibration sensation in the 
toes, bilaterally, with a greater decrease in sensation in 
the L5 dermatome distribution on the left lower extremity.  
The examiner diagnosed L5 radiculopathy affecting the left 
lower extremity as evidenced by EMG, nerve condition study, 
and the prior MRI.  She also diagnosed mild peripheral 
neuropathy affecting the veteran's feet.  

The examiner offered her medical opinion that there was no 
evidence that the current neurological symptoms manifested 
during service, but she stated that it is more likely than 
not that the L5 radiculopathy is due to the veteran's lumbar 
disc disease.  She also opined that the numbness of the 
veteran's feet is consistent with peripheral neuropathy and 
is not as likely as not a symptom which was first manifested 
in service or is casually related to any event in service.  

This examination report is compelling evidence that the 
veteran's numbness of the feet is not related to service and, 
as the examiner distinguished those symptoms from the 
veteran's radiculopathy, is evidence that numbness of his 
feet is not related to his service connected low back 
disability.  This physician's opinion agrees with the EMG, 
MRI, and nerve conduction study test results.  

In June 2008, VA received additional notes of treatment of 
the veteran by the Pain Rehabilitation Group of Wichita Falls 
dated from January 2007 through November 2007.  In a February 
2007 note, Dr. M.W. provided an assessment of lumbar disk 
disease with right lumbar radiculopathy.  Dr. M.W.'s 
assessment of lumbar disk disease with right lumbar 
radiculopathy is evidence favorable to the veteran's claim.  

Of note is that, in October, November, and December 2006, Dr. 
M.W. treated the veteran's pain of his back and right leg 
with epidural steroid injections at the L4-5 disc interspace.  
In February 2007, Dr. M.W. reported that the veteran had very 
good pain reduction following the injections.  However, Dr. 
M.W. also indicated in that note that the veteran continued 
to take narcotic pain relievers and stated that he had 
refilled those pain relievers for the following month.  

Dr. M.W.'s assessment conflicts with the November 2007 VA 
examiner's report that the veteran did not have right lower 
extremity radiculopathy, but, as to his right lower 
extremity, only peripheral neuropathy.  

Give this contradiction, the Board deemed it necessary to 
afford the veteran an additional examination and obtain a 
medical opinion directly addressing whether the veteran has 
radiculopathy of his right lower extremity, and if so, 
whether such radiculopathy is a result of or has been 
aggravated by his service connected low back disability.  

In July 2008, the veteran underwent another VA examination.  
The examiner provided the same diagnoses as she had in the 
November 2007 examination report.  She explained that the EMG 
and nerve conduction study conducted in March 2006 and the 
MRI conducted in January 2005 provided results that remained 
valid for assessing the veteran's current disability.  This 
she based on the unchanging nature of the veteran's 
neurological symptomatology since those tests.  

The examiner explained that the EMG results were consistent 
with radiculopathy of the left lower extremity but were 
normal for the right lower extremity and that her examination 
of the veteran was consistent with those diagnostic test 
results.  She stated that the there are no signs on 
examination, or on the EMG study, of radiculopathy or 
myelopathy affecting the right lower extremity.  She 
explained that while the veteran does have some symptoms and 
findings which are consistent with an early and mild 
polyneurpathy, these are unrelated to a spinal disk condition 
or spinal cord compromise but rather are due to an entirely 
different etiology.  

She summed up her opinion by stating that "it is less likely 
than not that any current neuropathy affecting the right 
lower extremity was caused by or aggravated by his service-
connected low back disorder."  

In cases such as this, where there are conflicting statements 
or opinions of medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims and hereinafter the 
Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Dr. M.W.'s assessment of right leg radiculopahy is 
unsupported by any rationale or explanation.  Furthermore, 
while Dr. M.W. reported that the epidural steroid injections 
reduced the veteran's pain, the veteran, who is the best 
judge of his pain level, reported during the July 2008 VA 
examination that injections have not helped his pain.  This 
report is supported by the continuing prescription of 
narcotic pain medication, as documented in Pain 
Rehabilitation Nursing Group assessments in January, March, 
April, May, and June 2007, after his most recent steroid 
injections.  The Board mentions this continuing narcotic 
treatment to show that the veteran's report as to the 
efficacy of Dr. M.W.'s treatment is an accurate report.  This 
failure of Dr. M.W.'s treatment is some evidence that Dr. 
M.W. is incorrect in his assessment of the cause of the 
veteran's right lower extremity neurological symptoms.  

More importantly, Dr. M.W.'s assessment of right lower 
extremity radiculopathy lacks any supporting rationale, 
including no explanation as to any correlation between his 
assessment and the MRI, EMG, and nerve conduction study 
results.  

For the reasons stated above, the Board assigns only minimal 
probative weight to Dr. M.W.'s statements regarding right 
lower extremity radiculopathy.  

In contrast, the opinions rendered by the VA examiner 
following the November 2007 and July 2008 examinations are 
highly probative and the Board assigns significant probative 
weight to her opinions.  

The November 2007 examination report provided a diagnosis of 
peripheral neuropathy, rather than radiculopathy, as the 
cause of the veteran's numbness of his feet and the examiner 
provided an opinion that the foot numbness did not have its 
onset during service because there was no evidence of foot 
numbness in service.  This opinion follows from logical 
reasoning and is evidence against a finding that the 
veteran's peripheral neuropathy is related to his service, 
either through his lumbar spine disability or directly.  

In her July 2008 opinion, the VA physician explained her 
opinion with reference to objective diagnostic data, the MRI, 
EMG, and nerve conduction study results.  She also supported 
her opinion with specific examination results, results that 
were in agreement with the diagnostic tests.  Also 
significant is that the VA examiner found these results to 
demonstrate not merely that the veteran's right lower 
extremity neurological symptoms were not caused by 
radiculopathy, but that the evidence showed a different 
etiology for his symptoms and that what he suffers from is 
polyneuropathy.  

This July 2008 examiner's report that the veteran's 
polyneuropathy is unrelated to his spinal disc condition or 
spinal cord compromise and that "it is less likely than not 
that any current neuropathy affecting the right lower 
extremity was caused by or aggravated by his service-
connected low back disorder" sufficiently demonstrates that 
the veteran's right lower extremity neurological disease is 
neither caused by nor aggravated by his service connected 
degenerative disc disease.  

As to the veteran's own explicit or implicit assertions that 
his right lower extremity neurologic symptoms are related to 
his low back disability or his service, his opinion in this 
matter is not competent evidence.  With respect to the 
veteran's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Lay persons are competent to address some simple questions 
that at first appear to be of a medical nature, such as the 
presence of varicose veins.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  However, the medical questions at issue in 
this case are not so simple, as well demonstrated by the 
different opinions rendered by different physicians as to the 
pertinent questions.  Therefore, the veteran's opinion as to 
diagnosis of his right lower extremity neurologic symptoms, 
including the etiology of those symptoms, is not competent 
evidence.  

After considering all of the evidence of record, it is clear 
to the Board that the bulk that evidence, and the most 
probative evidence, demonstrates that the veteran's right 
lower extremity neurological symptoms are the result of 
polyneuropathy rather than radiculopathy, and was not caused 
by or aggravated by his service connected low back 
disability.  The preponderance of the evidence of record is 
also against a finding that the veteran's polyneuropathy had 
its onset during his active service, manifested within one 
year of separation from active service, or is directly 
related to his active service.  Hence, the appeal must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2004 and April 2007 that fully 
addressed all three notice elements.  The May 2004 letter was 
sent prior to the initial RO decision in this matter.  That 
letter informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Missing from that 
letter was notice as to how VA assigns disability ratings and 
effective dates in cases where service connection is granted.  

In cases where the duty to notify was not completely 
satisfied prior the initial decision by the RO, that duty may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In this case, the remaining VCAA duty to notify, that with 
regard to assignment of disability ratings and effective 
dates, was satisfied subsequent to the initial RO decision by 
way of the letter sent to the veteran in April 2007, which 
fully addressed all three notice elements as those apply to 
assignment of disability ratings and effective dates.  The 
letter informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of 
Supplemental Statements of the Case issued in January 2008 
and in August 2008, after the notice was provided  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has assisted the veteran in 
obtaining, or the veteran has submitted, non-VA treatment 
records from Clinics of North Texas, Sheppard Air Force Base 
medical facilities, the Pain Rehabilitation Group of Wichita 
Falls, "J.L.", M.D., "P.G.", M.D., and "M.W.", M.D.  
Appropriate medical examinations were afforded the veteran in 
May 2007, November 2007, and July 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


